IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1094-06



THE STATE OF TEXAS


v.


CRAIG HILL JOHNSON, Appellee




ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

GILLESPIE COUNTY



 Meyers, J., filed a dissenting opinion.

DISSENTING OPINION


	This statute makes it an offense to attach or display a license plate that has a
covering that alters or obscures the original design of the plate.  However, nowhere in the
statute does it say who is violating the statute if the car has such a license plate cover.  Is
it the person who put the cover around the license plate? (1)  Is it the car's owner?  Is it the
driver of the car?  The statute does not make this clear.  While other statutes clearly state
that it is the driver who is committing an offense by operating a vehicle in violation of a
statute, (2) section 502.409 says that a person commits an offense if he "attaches" or
"displays" a license plate covering that obscures the design.  This ambiguity in the statute
makes it unconstitutionally vague.  As a result, it should not be used as the basis for a
stop.  I respectfully dissent.
									Meyers, J.

Filed: February 14, 2007
Publish




1. This type of license plate frame is often put on the car by the dealership.  Is it the
dealership who is violating the statute by displaying the plate with a covering that obscures the
original design?  Is it the specific guy at the dealership who actually screwed the frame over the
license plate?  Because the statute specifies that it is an offense to attach to a vehicle a plate that
has a covering that obscures a design feature, perhaps Frank Parra should be arrested for
violating the statute as well.
2. See Texas Transportation Code section 521.457; section 545.412; section 601.191.  See
also Texas Transportation Code section 601.371 (stating that the owner of a vehicle with
suspended registration commits an offense if he knowingly permits the vehicle to be operated on
the highway).